           Case 1:18-cv-09322-PKC Document 6 Filed 10/15/18 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

Ardelle Frank, Sandra Romanelli and       )
June Carney,                              )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )       No. 1:18-cv-9322-PKC
                                          )
Second Round, L.P., a Texas               )
corporation,                              )
                                          )
      Defendant.                          )

                     MOTION FOR ADMISSION PRO HAC VICE

      Pursuant to Rule 1.3 of the Local Rules of the United States Court for the

Southern District of New York, David J. Philipps hereby moves this Court for an Order

for admission to practice Pro Hac Vice to appear as counsel for Ardelle Frank, Sandra

Romanelli and June Carney in the above-captioned action.

      1.      Applicant’s residential address:

      David J. Philipps
      10551 Buck Drive
      Orland Park, Illinois 60467

      2.      Applicant’s office address, telephone number, facsimile number, and email

address is:

      Philipps & Philipps, Ltd.
      9670 S. Roberts Road
      Suite One
      Palos Hills, Illinois 60465
      (708) 974-2900
      (708)974-2907 (FAX)
      davephilipps@aol.com

      3.      I am in good standing of the bar(s) of the state(s) of and there are no

pending disciplinary proceedings against me in any state or federal court.

                                              1
            Case 1:18-cv-09322-PKC Document 6 Filed 10/15/18 Page 2 of 4



I have never been convicted of a felony. I have never been censured, suspended,

disbarred or denied admission or readmission by any court. I have attached the affidavit

pursuant to Local Rule 1.3.

   Supreme Court of the State of Illinois (1987);
   United States Supreme Court (1994);
   United States Court of Appeals for the Seventh Circuit (1989);
   United States Court of Appeals for the Ninth Circuit (1993);
   United States District Court for the Northern District of Illinois (general 1988;
   trial 1996);
   United States District Court for the Central District of Illinois (1995);
   United States District Court for the Southern District of Illinois (2007);
   United States District Court for the Southern District of Indiana (1997);
   United States District Court for the Northern District of Indiana (2007);
   United States District Court for the Western District of Oklahoma (2016);
   United States District Court for the Western District of New York (2017);
   United States District Court for the District of Colorado (2017);
   United States District Court for the Eastern District of Tennessee (2017);
   United States District Court for the Western District of Wisconsin (2017);
   United States District Court for the Eastern District of Missouri (2018); and,
   United States District Court for the Eastern District of Wisconsin (2018).

       4.      David J. Philipps is in good standing and eligible to practice in all courts to

which he is admitted.

       5.      Local counsel’s address, telephone number, facsimile number, and e-mail

address:

Brian L. Bromberg
Bromberg Law Office, P.C.
26 Broadway
21st Floor
New York, New York 10004
(212) 248-7906
(212) 248-7908 (FAX)
brian@bromberglawoffice.com

The required fee of $200 will be submitted.

                                                   By: /s/ David J. Philipps___________
                                                   One of Plaintiff’s Attorneys

                                              2
         Case 1:18-cv-09322-PKC Document 6 Filed 10/15/18 Page 3 of 4




Dated: October 15, 2018

David J. Philipps      (Ill. Bar No. 06196285)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com

Brian L. Bromberg
Bromberg Law Office, P.C.
26 Broadway
21st Floor
New York, New York 10004
(212) 248-7906
(212) 248-7908 (FAX)
brian@bromberglawoffice.com




                                                 3
          Case 1:18-cv-09322-PKC Document 6 Filed 10/15/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2018, a copy of the foregoing Motion for
Admission Pro Hac Vice was filed electronically. Notice of this filing will be sent to the
following parties by operation of the Court’s electronic filing system. Parties may
access this filing through the Court’s system.

Brian L. Bromberg                           brian@bromberglawoffice.com
Bromberg Law Office, P.C.
26 Broadway
21st Floor
New York, New York 10004

      Notice of this filing will be sent to the following parties by U.S. Mail, first class
postage pre-paid, on October 15, 2018.

Second Round, L.P.
c/o National Corporate Research, Ltd.
10 East 40th Street
10th Floor
New York, New York 10016


/s/ David J. Philipps__________

David J. Philipps (Ill. Bar No. 06196285)
Philipps & Philipps, Ltd.
9760 South Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com




                                               4
